Case 9:18-cv-80176-BB Document 71-1 Entered on FLSD Docket 12/31/2018 Page 1 of 2




                    EXHIBIT 1
Case 9:18-cv-80176-BB Document 71-1 Entered on FLSD Docket 12/31/2018 Page 2 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative         CASE NO.: 9:18-cv-80176-BB
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

         ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME

         THIS CAUSE is before the Court on Plaintiffs’ Motion to Lift the Stay of Discovery. The

  Court has reviewed the Motion, and being fully advised on the Motion, it is hereby:

         ORDERED AND ADJUDGED that the Motion is GRANTED. This Court’s August 2,

  2018 Order staying discovery (D.E. 57) is lifted. The following deadlines are set for outstanding

  discovery:

                 a. Defendant shall answer Plaintiffs’ First RFP 10 days from the date of this Order;

                 b. Defendant shall respond to Plaintiff Ira Kleiman’s First ROGs 30 days from the

                        date of this Order;

                 c. Defendant shall respond to Plaintiff Ira Kleiman’s Second ROGs 30 days from

                        the date of this Order.

         DONE AND ORDERED in chambers on this ___ day of _______ 201_.


                                                       ______________________________
                                                       Judge Beth Bloom
                                                       United States District Judge


  Copies furnished: All counsel of record
